Title: From Abigail Smith Adams to John Quincy Adams, 29 November 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



my Dear Son
Quincy Nov’br 29th 1814

My last Letter to you, was dated 17th of October 1814 which supposing the negotiation had ended in Sep’br I directed It to Saint Petersburgh, and Sent it to go by which ever way public dispatches went.
I hope it will not travel further than Ghent, where by your Letter of 25th of october, yesterday received—I find you are yet.
As it personally concerned us, I rejoice that you are so much nearer to us—and that you are in a climate, more congenial to your Health. Yet in a public view, I had rather You had been in St Petersburgh
I cannot bear to see the great interests of our Country So triffeld with; and insulted, by that old Soceress, as dr waterhouse calls her.
we are not a warlike people. If invaded, we shall flie to Arms, and repell the Enemy. but a Regular Army of native Americans we shall never obtain. the feild is too wide, and our domains too extensive and the priviledges of all Men too equal; fore them to become Regular Soldiers
we are in a state of greater preparation than we Should have been, if washington had not fallen. Boston and Nyork are strongly fortified, and our Militia train’d, as far as they can be without action.
The greatest evil we now suffer, is the want of public credit, and this is felt throughout the union. every Limb Shareing and Suffering through the want of confidence in the Head. how it is to be restored, I am not casuist enough to determine.
But I will quit the affairs of the Nation, for some domestic occurences. in my last Letter, I informd you of the Marriage of my dear Caroline upon the Ninth of Sep’br She left me the Day after, Met a kind and cordial reception from mr De Wints Mother and Relatives, and from all her Letters, I have reason to be pleased and Satisfied with her Situation—I did not think, at that time that an other Marriage was So Soon to follow. there is certainly something very attractive between the Name of Adams and Johnson, by the combination which have taken place—A respectable Gentleman of about 26 years of Age by the Name of Johnson, whose Parents were from England Some 30 years Since, Setled in Utica in the Mercantile Line having with this only child made a fortune Sufficient to retire from buisness, live at their ease. the young Gentleman, who Sustains a fair Character was Smitten with the Fair damsel Abbe Louisa Adams, as She daily past him, returning from her School at Utica; She has grown up very handsome
“Fair as youthfull poets fancy when they Love”
and She is good, as She is fair. The gentleman procured an introduction into the Family, and after about three months acquaintance, declared himself and was accepted by the Lady “nothing Loth”  I presume, for in about one fortnight, they were married at the early Age of Sixteen; all household cares are to be Submitted to her Mother, who is to reside with her. at present they are to remain with his Parents; who have not any Relations in America their Son excepted. immediatly after their Marriage, they came to Quincy with mrs Adams to pay their Respects to us, and we were all much pleased with mr Johnson, who is much of the Gentleman in his manners, and deportment well informd and Sensible. he has publishd Some pamphlets upon Finnance & Banking. I have not yet Seen them.
December 1st.
This day is our annual Thanksgiving. your Brothers Family, dine with us—and your Sons—It is a very Stormy day, too bad for me to venture abroad, even if I was certain of hearing from the Desk Sentiments which I could unite in and approve, but most of our clergy are under a Delusion—and their Zeal is without knowledge—I have so often heard from the Desk, this war–calld a wicked and unnecessary war  and our Rulers abused for declaring it, that I have determined not to give countanance to Such Sentiments, by personal appearance. I have therefore abstaind from attending here upon these public occasions—
But I hope I have not been unmindfull of the Mercies of the past year and that which first claims my gratitude, is the Life, health, and continued mental faculties of your Father, now enterd upon his 80th year. altho his Bodily powers, feel the Hand of time: his Eyes fail and his Limbs tremble. his hearing is yet good, which is a great Satisfaction
My own Life, and health, altho of Minor concequence, is a Subject of thankfulness—nor am I unmindfull of that providential protection afforded to you, my dear Son, during your absence from your Native Land, nor have I failed to petition Heaven, that you might be instrumental in restoring Peace to It.—
That no Breach by Death, has added an other Victim to the grave; from those most dear to me; is amongst my vows of thanksgiving, to which may be added the pleasing prospect; that two of the Family are pleasingly Setled.
To health has been added a fruit full Season, and that our Hearts may be filled with gladness: our Arms, both by Sea, and Land; have prospered, and defended us with Skill and Bravery—whilst we contemplate these Mercies, as a Nation, we have Sufficient cause for humiliation, and penitence, for we have abused our priviledges and renderd ourselves unworthy of them. may repentance and amendment, restore us to our former happy State, of Peace and prosperity
I feel not a little anxious for my Daughter left alone and Solitary, as she must be in your absence, particularly So, Since mr and mrs Smith, have left her. I wish She was with you; and that you were not again, obliged to return to St Petersburgh—
when o when Shall I See you again my Thoughts are like the Swift winged Rays of Light—I cannot trust them but with an adieu ever your affectionate Mother 
A